ORDER WITHDRAWING QUESTION PREVIOUSLY CERTIFIED TO THE WASHINGTON SUPREME COURT
ORDER
By order entered September 24, 2008, we certified a question to the Washington Supreme Court. Appellants have advised us that the Washington Supreme Court has since filed an opinion in another case, Hale v. Wellpinit School District No. 49, 198 P.3d 1021 (Wash.2009), that provides the answer to the question we certified. Based on that opinion, Appellants moved for withdrawal of the certified question and for this court to resume control and jurisdiction over the appeal. Appellees oppose that motion. After consultation with the Washington Supreme Court, the motion is GRANTED.
The certified question is withdrawn, this court will resume control over this appeal, and the case is re-submitted for decision as of the date this order is filed.
A copy of this order will be sent by the Clerk of this court to the Clerk of the Washington Supreme Court.